 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 603 
In the House of Representatives, U. S.,

October 14, 2009
 
RESOLUTION 
Recognizing the 140th anniversary of the birth of Mahatma Gandhi. 
 
 
Whereas October 2, 2009, marks the 140th anniversary of the birth of Mahatma Gandhi; 
Whereas Mahatma Gandhi was a great political leader, devout and spiritual Hindu, and leader of India’s nationalist movement; 
Whereas all his life Gandhi courageously supported, and in fact gave his life for, the cause of Hindu Muslim amity; 
Whereas Gandhi helped to make India the largest democracy in the world; 
Whereas his philosophy of nonviolent civil disobedience has influenced people around the world for the betterment of mankind; 
Whereas Gandhi developed the term Satyagraha, meaning vindication of truth, not by inflicting suffering on others but through nonviolent and patient self-suffering; 
Whereas his autobiography “My Experiments with Truth” reveals the inner voice of one of history’s most spiritual leaders; 
Whereas Gandhi counseled humankind to “Hate the sin, and love the sinner”, urged people everywhere to “be the change you want to see in the world”, and reminded the world that “Freedom is not worth having if it does not connote the freedom to err”; and 
Whereas as a result of his timeless legacy, Gandhi’s name has come to symbolize freedom and justice around the world: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 140th anniversary of the birth of Mahatma Gandhi; 
(2)acknowledges and commends Mahatma Gandhi’s unique and lasting role in the establishment of the state of India and its democratic institutions, which will be revered for generations to come; and 
(3)congratulates the visionary leadership of Mahatma Gandhi, which enhanced the rapidly deepening friendship between the United States and India, the world’s oldest and largest democracy, respectively. 
 
Lorraine C. Miller,Clerk.
